Lawrence, Judge:
The above-enumerated appeal for a reap-praisement presents for determination the proper value for dutiable *532purposes of certain motorscooters and parts thereof, exported from Italy.
By stipulation of the parties hereto, it has been agreed that, at the time of exportation of the instant merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Italy for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal markets of the United States for domestic consumption. It was further stipulated and agreed that the cost of production of said merchandise is as follows:
For Model 125/LI — Lira 108,010.00, plus extras, as invoiced, packed.
For Model 150/LI — Lira 121,375.00, plus extras, as invoiced, packed.
Judgment will issue accordingly.